Citation Nr: 1141293	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (DM), to include as a result of exposure to herbicides.  

2.  Entitlement to service connection for peripheral neuropathy (PN) of the upper and lower extremities, to include as a result of exposure to herbicides.  

3. Entitlement to service connection for erectile dysfunction) (ED), to include as secondary to DM.  

4.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1972, to include service aboard the USS Schofield.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  There was additional evidence added to the claims folder in June 2010.  The Veteran waived RO consideration thereof.  See 38 C.F.R. § 20.1304 (c) (2011); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  The Veteran served aboard the USS Schofield during a tour of East Asia from March 1969 to November 1969 and was in the Gulf of Tonkin for a portion of that time to conduct operations called "Yankee Station."  

2.  The USS Schofield did not enter the inland waterways of Vietnam at any time during the Veteran's service aboard that ship.  

3.  The USS Schofield did not dock to shore in Vietnam at any time during the Veteran's service aboard that ship.  

4.  The Veteran did not leave the USS Schofield and go ashore in Vietnam at any time during his service aboard that ship.  

5.  The Veteran was not shown to have been exposed to herbicides while serving aboard the USS Schofield or at any other time during his service.  

6.  DM was not shown to have been present in service or within one year of service or to have been caused or made worse by service, to include alleged exposure to Agent Orange.  

7.  PN of the left wrist was not shown to have been present in service or within one year of service or to have been caused or made worse by service, to include alleged exposure to Agent Orange.  

8.  PN of the right upper extremity or the lower extremities is not demonstrated.  

9.  ED was not clinically evident during service or for many years thereafter and the record contains no probative evidence that this condition is causally related to his active service or any incident therein; nor is the Veteran service connected for any disability, including DM, to which such condition could be attributed.  

10.  Loss of use of a creative organ was not clinically evident during service or for many years thereafter, and the record contains no probative evidence that it is causally related to his active service or any incident therein; nor is the Veteran service connected for any disability, including DM, to which such loss of use could be attributed.



CONCLUSIONS OF LAW

1.  DM was neither incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  PN of the left wrist was neither incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

3.  PN of the right upper extremity or bilateral lower extremities was neither incurred in nor aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

4.  ED was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

5.  The criteria for a grant of SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in February 2008, July 2008, March 2010, and May 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The Veteran was not afforded a VA examination with respect to his claims for service connection for DM, PN, and ED as secondary to Agent Orange exposure.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107(d) (West 2002 & Supp. 2011).  An examination is considered necessary if the record contains competent evidence that (a) the veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.  In this case VA was not required to provide an examination with respect to these issues because the record does not contain any competent and credible evidence that these disorders may be associated with the Veteran's military service or with a service-connected disability.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the VCAA letters dated in February 2008, July 2008, and March 2010, as mentioned above.  

Pertinent Laws and Regulations

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as DM and PN to a degree of at least 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).

Agent Orange

With regard to claims alleging disability due to exposure to herbicides, a veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that the veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-09 (Fed. Cir. 2008), cert. den. 129 S. Ct. 1002 (2009).  

The Board notes that the Veteran's representative contends that the presumption of herbicide exposure should be extended to Navy "blue water" Veterans who served in waters off the coast of Vietnam pursuant to Haas v. Nicholson, 20 Vet. App.  251 (2006).  See, e.g., the June 2011 statement as presented by DAV.  The Board notes that Haas v. Nicholson was overruled by Haas v. Peake, which held that VA's interpretation of its regulations regarding the presumption of herbicide exposure as requiring service within the land borders of Vietnam was permissible.  Therefore, under current law, only veterans who actually served on land or on the inland waterways of Vietnam are entitled to the presumption of herbicide exposure.  As noted above, this does not include service in the territorial waters offshore of Vietnam.  The Board is bound by this holding.  38 U.S.C.A. § 7104 (2011).  

If a veteran was exposed to an herbicide agent, certain diseases listed at 38 C.F.R. § 3.309(e) will be considered service connected even though there is no record of such disease in service.  These diseases include diabetes and acute and subacute PN (defined as transient PN that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset).  38 C.F.R. § 3.309(e) (2011).  They do not include other types of PN.  Id.  

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-436 (1994), 61 Fed. Reg. 41442-41449, 57586-57589 (1996).  Notwithstanding the foregoing, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

SMC

SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s) (West 2002 & Supp. 2011); and 38 C.F.R. §§ 3.350, 3.352 (2011).  

SMC is payable at a specified rate if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that: (a) The diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) The diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) If neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii) (2011).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background and Analysis

The Veteran's service treatment records (STRs) do not show complaints of, or treatment for, DM, PN, or ED.  The Veteran's post STRs document treatment for DM since at least 2002.  See VA psychiatric examination in January 2002.  Left medial neuropathy of the left wrist was demonstrated upon private report in August 2011, and ED as secondary to DM was noted upon VA examination in March 2008.  There is no competent medical evidence that the Veteran has PN of the right upper extremity or either lower extremity.  (Note: The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 91992); Shedden v. Principi, supra.  Thus, without a competent diagnosis PN of the right upper extremity or lower extremities, there is no basis upon which to grant service connection.  

Service personnel records (SPRs) confirm that the Veteran was aboard the USS Schofield in 1969 as alleged.  The U.S. Army & Joint Services Records Research Center (JSRRC) report, received in May 2010, reflects that the USS Schofield conducted operations (Yankee Station) in the Gulf of Tonkin for periods of time in 1969.  Also of record is an excerpt from the cruise book for this ship as provided by a fellow serviceman of the Veteran.  The itinerary of the USS Schofield corroborated the information as provided by the JSRRC.  Service in the Mekong Delta is not indicated on any of these reports.  

At a personal hearing in August 2011, the Veteran testified in support of his claims.  He stated that he did not set foot in Vietnam.  (Tr. at pg. 8.)  However, he argued that he was an average of 5 miles from the shores of Vietnam.  (Tr. at pg. 22.)  He also reported service in the Mekong Delta.  (Tr. at pg. 11.)  The Veteran believed that he was exposed to herbicides during his period aboard the USS Schofield.  

The Veteran is not entitled to the presumption of exposure to herbicides because, by his own admission, he never set foot within the land boundaries of Vietnam.  The evidence also does not show that he was factually exposed to herbicides at any time during his naval service.  Thus, the elements necessary in order to establish presumptive service connection for DM or PN based on exposure to herbicides are not met.  Additionally, the Veteran's PN of the left wrist is not acute or subacute peripheral neuropathy as that term is defined by regulation; it did not appear within weeks or months of exposure to an herbicide agent but rather it appeared decades after the Veteran's service.  Moreover, there is no evidence that it resolved within two years of onset.  ED is not one of the diseases that are subject to presumptive service connection based on exposure to herbicides.  

There is also no evidence that DM was present in service or within one year of service; the first documented diagnosis or treatment for this disorder was in 2002.  The diagnosis of median neuropathy of the left wrist of the left wrist was in 2011.  Neither of these disorders was reported until 30 years or more after service.  There is also no competent and credible evidence that DM, PN of the left wrist, or ED were caused by a disease or injury that occurred during the Veteran's service. 

The Veteran has alleged that his ED was caused by his DM and VA examination in March 2008 corroborates his contention.  However, service connection for this disorder cannot be granted on a secondary basis because service connection for DM is denied herein.  Moreover, the Board finds that SMC is not warranted based on loss of use of a creative organ.  While this condition is present, it was noted to be secondary to DM which, as indicated above, is not of service origin.

The Veteran avers that his current DM, PN and ED are of service origin, either directly or as secondary to a disorder of service origin.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; also see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than any lay assertions.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims.  Accordingly, the appeal is denied.


ORDER

Service connection for DM is denied.  

Service connection for PN of the upper and lower extremities is denied.  

Service connection for ED is denied.  

Service connection for SMC based on loss of use of a creative organ is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


